Citation Nr: 0112515	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  00-18 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from October 1968 to May 
1970, and from August 1971 to July 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.


REMAND

Upon review of the evidentiary record, the Board notes that 
the veteran has indicated that he has participated, and is 
currently participating, in group therapy sessions at the Vet 
Center located in San Antonio, Texas.  See memorandum from 
the veteran's representative, dated in April 2000.  Review of 
the record shows that while various VA outpatient and 
hospitalization records, dated from October 1992 to April 
2000, have been associated with the record, it is noted that 
records from the Vet Center, while having been obtained, are 
dated only to August 1996.  VA is held to have constructive 
notice of documents generated by VA, even if the documents 
have not been made part of the record in a claim for 
benefits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  As VA 
is on notice that additional pertinent records may exist, the 
case must be remanded for further development.  

The veteran also maintains that he is unable to obtain and 
maintain full time employment due to symptomatology 
attributable to his PTSD.  In this regard, the Board notes 
that the veteran was provided a VA examination in December 
1999.  However, he was last hospitalized in March 2000 for an 
exacerbation of symptoms related to this PTSD.  The pertinent 
diagnosis was PTSD with depressive and psychotic features.   

The fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended and conducting a thorough and contemporaneous 
medical examination which takes into account the records of 
prior medical treatment so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

As such, in order to comply with the statutory duty to 
assist, which includes the providing of assistance in 
obtaining records as well as to the providing of examinations 
or obtaining medical opinions when necessary, further 
appellate consideration will be deferred and the case is 
REMANDED to the RO for the following actions:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his service-connected PTSD, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records (not 
already in the claims folder), should 
then be requested.  In particular, all VA 
records regarding treatment afforded the 
veteran for psychiatric-related problems 
at the Frank Tejada Outpatient Clinic and 
the Audie Murphy VA Hospital dated from 
April 2000 to the present should be 
obtained.  All records obtained should be 
added to the claims folder. 

2.  The RO should take the appropriate 
action to obtain records associated with 
treatment afforded the veteran at the Vet 
Center in San Antonio, Texas from August 
1996 to the present.  All records 
obtained should be added to the claims 
folder.

3.  A VA examination by a psychiatrist 
should be performed to determine the 
current severity of the veteran's 
service-connected PTSD.  The claims 
folder must be made available to the 
examiner prior to the examination so that 
he or she may review pertinent aspects of 
the veteran's history.  All clinical 
findings should be reported in detail.  
Such tests as the examining physician 
deems necessary should be performed.

The examiner should identify 
diagnostically all symptoms and clinical 
findings which are manifestations of the 
veteran's service-connected PTSD.  
Specifically, the examiner should 
identify diagnostically all symptoms and 
clinical findings which are 
manifestations solely of the service-
connected PTSD, and render an opinion for 
the record as to the degree to which 
those specific symptoms and findings 
affect the veteran's ability to establish 
and maintain effective and favorable 
relationships with people (social 
impairment), and the degree to which they 
affect his reliability, productivity, 
flexibility, and efficiency levels in 
performing occupational tasks (industrial 
impairment).  The examiner must also be 
furnished a copy of the revised VA 
General Rating Formula for Mental 
Disorders, 38 C.F.R. § 4.130, effective 
November 7, 1996.  On examination of the 
veteran, the examiner is to comment on 
the presence or absence of each symptom 
and clinical finding specified therein, 
and, if present, the degree(s) of 
severity thereof.  Based upon a review of 
the record and the examination, the 
examiner should provide a Global 
Assessment of Functioning (GAF) score 
provided in the Diagnostic and 
Statistical Manual for Mental 
Disabilities, indicating the level of 
impairment solely produced by the 
service-connected PTSD.  To this end, the 
examiner should render an opinion whether 
the service-connected PTSD alone prevents 
employment.  The report of the 
examination should include a complete 
rationale for all opinions expressed.  
The examiner should acknowledge as part 
of the examination report that review of 
the claims folder was undertaken prior to 
the examination. 

4.  Thereafter, following any additional 
development deemed appropriate, the RO 
should review the claims folder and 
ensure that the foregoing development 
action has been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  If the requested 
development actions and/or examination 
report are deficient in any manner, the 
RO must implement corrective procedures 
at once.

5.  After the above actions have been 
completed, the RO should review the 
veteran's claim of entitlement to an 
increased disability rating for PTSD.  

6.  If the determination remains 
unfavorable to the veteran in any way, he 
and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted, 
any additional applicable laws and 
regulations, and the reasons and bases 
for the decision reached, and given the 
opportunity to respond thereto with 
additional argument and/or evidence.

When this development has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action by the veteran is required 
until he receives further notice.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2000) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


